DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielson et al. (US Patent 6,059,528 A).

Regarding claim 1, Danielson et al. discloses a method for governing the propeller of an engine (Abstract), the method comprising: obtaining a fluid flow command for a speed control of the propeller (Col 3:57-4:8), determining pulse parameters (Col 4:39-58) of a pulse width modulated valve control signal for actuating a two-position solenoid valve (20) in accordance with the fluid flow command based on an average fluid flow through the solenoid valve and an opening and closing time of the solenoid valve (Col 4:39-58); generating the valve control signal with pulse parameters as determined (Col 4:39-40, 3:58-61); and transmitting the valve control signal to the solenoid valve for actuating the solenoid valve, thereby controlling the speed of the propeller (Col 3:57-4:58).

Regarding claim 2, Danielson et al. discloses all of claim 1 as above, wherein determining pulse parameters comprises determining a pulse on-time for a given pulse period (Col. 4:39-40, This in an inherent process of pulse width modulation as pulse width modulation is a process of converting a digital input into an analog output by having a percentage of on or off time over a particular time period).

Regarding claim 3, Danielson et al. discloses all of claim 2 as above, wherein determining the pulse on-time comprises selecting the pulse on-time from a look-up table (Col 3:58-60).

Regarding claim 4, Danielson et al. discloses all of claim 1 as above, wherein obtaining the fluid flow command comprises determining the fluid flow command based on a difference between an actual propeller reference speed (Col. 4:57-65).

Regarding claim 5, Danielson et al. discloses all of claim 4 as above, wherein the reference propeller speed is a maximum propeller speed (Col. 4:57-65).

Regarding claim 6, Danielson et al. discloses all of claim 1 as above, wherein the two-position solenoid valve is a feather solenoid valve (26, Col. 6:13-21).

Regarding claim 8, Danielson et al. discloses a system for an aircraft propeller of an engine (Abstract), the system comprising: a processing unit (16); and a non-transitory computer-readable storage medium having stored thereon program instructions executable by the processing unit (Col. 3:50-57) for: obtaining a fluid flow command for a speed control of the propeller (Col 3:57-4:8), determining pulse parameters (Col 4:39-58) of a pulse width modulated valve control signal for actuating a two-position solenoid valve (20) in accordance with the fluid flow command based on an average fluid flow through the solenoid valve and an opening and closing time of the solenoid valve (Col 4:39-58); generating the valve control signal with pulse parameters as determined (Col 4:39-40, 3:58-61); and transmitting the valve control signal to the solenoid valve for actuating the solenoid valve, thereby controlling the speed of the propeller (Col 3:57-4:58).

Regarding claim 10, Danielson et al. discloses all of claim 9 as above, wherein determining pulse parameters comprises determining a pulse on-time for a given pulse period (Col. 4:39-40, This in an inherent process of pulse width modulation as pulse width modulation is a process of converting a digital input into an analog output by having a percentage of on or off time over a particular time period).

Regarding claim 11, Danielson et al. discloses all of claim 10 as above, wherein determining the pulse on-time from a look-up table having a plurality of on-times each associated with a corresponding average fluid flow through the solenoid valve, for the given pulse period (Col. 3:58-65, 4:39-58).

Regarding claim 12, Danielson et al. discloses all of claim 9 as above, wherein obtaining the fluid flow command comprises determining the fluid flow command based on a difference between an actual propeller reference speed (Col. 4:57-65).

Regarding claim 13, Danielson et al. discloses all of claim 12 as above, wherein the reference propeller speed is a maximum propeller speed (Col. 4:57-65).

Regarding claim 14, Danielson et al. discloses all of claim 9 as above, wherein the two-position solenoid valve is a feather solenoid valve (26, Col. 6:13-21).

Regarding claim 16, Danielson et al. discloses all of claim 9 as above, wherein determining pulse parameters comprises fulfilling the fluid flow command over a plurality of pulses, and setting the pulse parameters accordingly (Col. 3:58-65, 4:39-58).

Regarding claim 17, Danielson et al. discloses an aircraft propeller control system (10) comprising: an aircraft propeller (12); an actuator coupled to the aircraft propeller (Abstract) and comprising a two-position solenoid valve (20) for controlling fluid flow to the aircraft propeller; and a controller (16) coupled to the actuator and configured for: obtaining a fluid flow command for a speed control of the propeller (Col 3:57-4:8), determining pulse parameters (Col 4:39-58) of a pulse width modulated valve control signal for actuating a two-position solenoid valve (20) in accordance with the fluid flow command based on an average fluid flow through the solenoid valve and an opening and closing time of the solenoid valve (Col 4:39-58); generating the valve control signal with pulse parameters as determined (Col 4:39-40, 3:58-61); and transmitting the valve control signal to the solenoid valve for actuating the solenoid valve, thereby controlling the speed of the propeller (Col 3:57-4:58).

Regarding claim 18, Danielson et al. discloses all of claim 17 as above, wherein the solenoid valve is a feather solenoid valve (26, Col. 6:13-21).

Regarding claim 19, Danielson et al. discloses all of claim 17 as above, wherein the controller is a secondary means of controlling the aircraft propeller and is enabled upon failure of a primary means (Col. 2:7-29).

Regarding claim 20, Danielson et al. discloses all of claim 17 as above, wherein determining pulse parameters comprises determining a pulse on-time for a given pulse period (Col. 4:39-40, This in an inherent process of pulse width modulation as pulse width modulation is a process of converting a digital input into an analog output by having a percentage of on or off time over a particular time period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (US Patent 6,059,528 A) in view of Maver et al. (US PGPUB 2020/0189721 A1, priority date 12/18/2018).

Regarding claim 7, Danielson et al. discloses all of claim 1 as above.
However, while Danielson et al. discloses pulse width modulation from a lookup table, they are not explicit as to the bandwidth of the pulses, and do not explicitly teach “wherein determining pulse parameters comprises setting a frequency for the valve control signal that is less than or equal to 5Hz”
Maver et al. teaches, a propeller blade angle closed loop control by solenoid modulation (Abstract) with a pulse bandwidth of 10Hz-+100Hz [0023]-[0024], and further does not explicitly teach a pulse bandwidth of less than 5Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Danielson et al. in combination with the teaching of Maver et al. to have “wherein determining pulse parameters comprises setting a frequency for the valve control signal that is less than or equal to 5Hz” since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Danielson et al. with the teaching of Maver et al. would not operate differently with the claimed frequency of 5Hz compared to a frequency of 10Hz-+100Hz as “and PWM may be applied at a frequency at least one of at least 10Hz, at least 20Hz, at least 50Hz, and at least 100Hz depending on the solenoid capabilities and other consideration. Once again, depending on the capabilities of the solenoid, other frequencies are possible. [0050]” and the method would function appropriately having the claimed frequency.

Regarding claim 15, Danielson et al. discloses all of claim 9 as above.
However, while Danielson et al. discloses pulse width modulation from a lookup table, they are not explicit as to the bandwidth of the pulses, and do not explicitly teach “wherein determining pulse parameters comprises setting a frequency for the valve control signal that is less than or equal to 5Hz”
Maver et al. teaches, a propeller blade angle closed loop control by solenoid modulation (Abstract) with a pulse bandwidth of 10Hz-+100Hz [0023]-[0024], and further does not explicitly teach a pulse bandwidth of less than 5Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system of Danielson et al. in combination with the teaching of Maver et al. to have “wherein determining pulse parameters comprises setting a frequency for the valve control signal that is less than or equal to 5Hz” since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the method of Danielson et al. with the teaching of Maver et al. would not operate differently with the claimed frequency of 5Hz compared to a frequency of 10Hz-+100Hz as “and PWM may be applied at a frequency at least one of at least 10Hz, at least 20Hz, at least 50Hz, and at least 100Hz depending on the solenoid capabilities and other consideration. Once again, depending on the capabilities of the solenoid, other frequencies are possible. [0050]” and the method would function appropriately having the claimed frequency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2020/0369370 A1 discloses a method of controlling a propeller with two-position solenoid.
US PGPUB 2021/0180525 A1 discloses a system and method for propeller speed governing.
US PGPUB 2020/0088112 A1 discloses a model-based control system and method for a turboprop engine.
US Patent 10,683,082 B2 discloses a hydraulic actuation systems.
US Patent 7,602,081 B2 discloses a system and method for providing power and control through a rotating interface.
US Patent 10,392,099 B2 discloses a system and method for aircraft propeller control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                      

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745